DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John A. Castellano on 3/14/22.
The application has been amended as follows: 
In The Claims:
1. (Currently Amended) A non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause an information processing apparatus including a memory and processing circuitry, to execute a method comprising: managing a first account and a second account for a service provided by the information processing apparatus; determining, by the processing circuitry in response to a request from a first information processing terminal corresponding to a first user corresponding to the first account, candidates of users capable of recovering the first account, the candidates of users capable of recovering the first account being different from the first user; registering a second user corresponding to the second account as a user capable of recovering the first account, in response to receiving a request from the first information processing terminal; wherein the determining the candidates of the users further comprises determining the candidates of the users based on at least one of: a number of users registered as being in a relationship by both of the first user and the second user; a period of time for which the first user and the second user are registered as being in the relationship; a frequency at which a content is transmitted between the first user and the second user; a frequency at which a communication address of the first information processing terminal and a communication address of the second information processing terminal match each other; or a frequency at which a position of the first information processing terminal and a position of the second information processing terminal match each other.
2. (Original) The method according to claim 1, wherein the second information processing terminal is within a given range from the first information processing terminal.
3. (Original) The method according to claim 2, wherein the determining whether the authentication is successful is based on biometric information of the first user received from the second information processing terminal.
4. (Original) The method according to claim 1, wherein the providing the first user access further comprises: authenticating the first user based on identification information of the first information processing terminal associated with the first account; and providing the first user access to the service via a third information processing terminal in response to the identification information of the first information processing terminal and identification 
5. (Original) The method according to claim 1, wherein the registering the second user further comprises: registering the second user as the user capable of recovering the first account, in response to receiving a request from the first information processing terminal and a request from the second information processing terminal located within a given range from the first information processing terminal.
6. (Previously Presented) The method according to claim 1, wherein the determining candidates of users capable of recovering the first account includes determining the candidates of users capable of recovering the first account in accordance with a closeness of relationship between the first user and users of other accounts, wherein the second user is selected from among the candidates of the users.
7. (Cancelled).
8. (Cancelled)
9. (Currently Amended) An information processing apparatus comprising: a memory storing computer-readable instructions; and processing circuitry; the computer-readable instructions and the processing circuitry configured to cause the information processing apparatus to, manage a first account and a second account for a service provided by the information processing apparatus; determining, by the processing circuitry in response to a request from a first information processing terminal corresponding to a first account, candidates of users capable of wherein the determining the candidates of the users further comprises determining the candidates of the users based on at least one of: a number of users registered as being in a relationship by both of the first user and the second user; a period of time for which the first user and the second user are registered as being in the relationship; a frequency at which a content is transmitted between the first user and the second user; a frequency at which a communication address of the first information processing terminal and a communication address of the second information processing terminal match each other; or a frequency at which a position of the first information processing terminal and a position of the second information processing terminal match each other.
10. (Currently Amended) A non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause an information processing terminal that includes a memory and processing circuitry, to execute a method comprising: receiving a first request of a first user corresponding to a first account of a service provided by an information processing apparatus connected via a network; determining, by the processing circuitry in response to a request from a first information processing terminal corresponding to a first user corresponding to the first account, candidates of users capable of recovering the first account, the candidates of users capable of recovering the first account being different from the first first user; receiving a second request of the first user via the network; wherein the determining the candidates of the users further comprises determining the candidates of the users based on at least one of: a number of users registered as being in a relationship by both of the first user and the second user; a period of time for which the first user and the second user are registered as being in the relationship; a frequency at which a content is transmitted between the first user and the second user; a frequency at which a communication address of the first information processing terminal and a communication address of the second information processing terminal match each other; or a frequency at which a position of the first information processing terminal and a position of the second information processing terminal match each other.
11. (Cancelled)
12. (Currently Amended) An information processing terminal comprising: a memory storing reading computer-readable instructions; and processing circuitry, the computer-readable instructions and the processing circuitry configured to cause the information processing terminal to, receive a first request of a first user corresponding to a first account of a service provided by an information processing apparatus connected via a network; determine, by the processing circuitry in response to the first request, candidates of users capable of recovering the first account, the candidates of users capable of recovering the first account being different from the first user; receive a second request of the first user via the network; and register a second user wherein the determining the candidates of the users further comprises determining the candidates of the users based on at least one of: a number of users registered as being in a relationship by both of the first user and the second user; a period of time for which the first user and the second user are registered as being in the relationship; a frequency at which a content is transmitted between the first user and the second user; a frequency at which a communication address of the first information processing terminal and a communication address of the second information processing terminal match each other; or a frequency at which a position of the first information processing terminal and a position of the second information processing terminal match each other.
13. (Cancelled)
14. (Currently Amended) An information processing method for an information processing terminal, the method comprising: receiving a first request of a first user corresponding to a first account of a service provided by an information processing apparatus connected via a network; determining by the processing circuity in response to the first request, candidates of users capable of recovering the first account, the candidates of users capable of recovering the first account being different from the first user; receiving a second request of the first user; registering a second user corresponding to a second account as a user capable of recovering the first account in response to the second request; and causing the information processing wherein the determining the candidates of the users further comprises determining the candidates of the users based on at least one of: a number of users registered as being in a relationship by both of the first user and the second user; a period of time for which the first user and the second user are registered as being in the relationship; a frequency at which a content is transmitted between the first user and the second user; a frequency at which a communication address of the first information processing terminal and a communication address of the second information processing terminal match each other; or a frequency at which a position of the first information processing terminal and a position of the second information processing terminal match each other.
15. (Cancelled)
16. (Previously Presented) The method according to claim 1, further comprising: generating a token for registering the second user as a user capable of recovering the first account; and transmitting the token to the first information processing terminal.
17. (Previously Presented) The method according to claim 16, wherein the token is a two-dimensional barcode. 
REASONS FOR ALLOWANCE
Claims 1-6, 9-10, 12, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches an information processing apparatus and a method thereof which includes managing a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876